Citation Nr: 1644148	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-25 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left hand muscle loss.

2. Entitlement to a compensable initial rating for long finger of left hand condition.

3. Entitlement to a compensable initial rating for ring finger of left hand condition.

4. Entitlement to a compensable initial rating for little finger of left hand condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1989 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the issues on appeal in May 2015 for further development. A review of the claims folder reflects the RO has complied with the May 2015 remand by obtaining additionally treatment records, obtaining supplemental examinations, and issuing a supplemental statement of the case (SSOC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left hand muscle loss is manifested by weakness and pain, the claims folder does not reflect that the disability is moderately severe or severe. 

2. The Veteran's long finger of the left hand is not manifested by limitation of motion with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.

3. The Veteran is currently is receipt of the maximum evaluation for any limitation of motion of the ring finger of left hand condition.

4. The Veteran is currently is receipt of the maximum evaluation for any limitation of motion of the little finger of left hand condition.



CONCLUSIONS OF LAW

1. The criteria for initial rating in excess of 10 percent for left hand muscle loss have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 4.73, Diagnostic Codes (DC) 5309 (2015).

2. The criteria for compensable initial rating for long finger of the left hand have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a Diagnostic Codes (DC) 5229 (2015).

3. The criteria for compensable initial rating for ring finger of left hand condition have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a Diagnostic Codes (DC) 5230 (2015).

4. The criteria for compensable initial rating for little finger of the left hand have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a Diagnostic Codes (DC) 5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in July 2010 and February 2011. 

VA also has a duty to assist the Veteran in the development of the claims. The claims file contains medical records, service treatment records (STRs), and statement in support of the Veteran's claim. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran was afforded VA examinations in December 2010, August 2015, and July 2016. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations obtained in this case are more than adequate, as they provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Muscle Disabilities

Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe. 

Slight disability of muscles is typified by a simple wound of muscle without debridement or infection. The history and complaints will reveal service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability. Objective findings should include a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue. 38 C.F.R. §  4.56 (d)(1). 

Moderate disability of muscles is signified by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. The service department record or other evidence of in-service treatment for the wound should show record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. Objective findings will include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. §  4.56 (d)(2).

For moderately severe disability of muscles, the type of injury will be a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. The service department record or other evidence should show hospitalization for a prolonged period for treatment of wound, as well as evidence of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements. Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance when compared with the sound side will demonstrate positive evidence of impairment. 38 C.F.R. § 38  C.F.R. §  4.56 (d)(3). 

Severe disability of muscles is evidenced by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. The evidence will include service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound, and records of consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. There will be objective findings such as ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles that swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electro diagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. §  4.56 (d)(4). 

For the evaluation of muscle disabilities, a comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. §  4.56.

Left hand muscle loss

As the Veteran is left handed, the service connected left hand muscle loss involves the major extremity. The Veteran's service-connected left hand disability is currently evaluated under DC 5309 which provides a rating for Muscle Group IX. This muscle group involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei. Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements. 38 C.F.R. § 4.73, DC 5309. Because the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent. 
38 C.F.R. § 4.73, DC 5309, Note.

A minimum evaluation of 10 percent is assigned for muscle injuries of Muscle Group IX. A higher evaluation of 20 percent is not warranted unless there is evidence of moderately severe disability of the hand. A 30 percent evaluation is assigned when there is evidence of a severe disability of the dominant hand.

STRs reflect that the Veteran experienced a crushing injury to his left hand in which he received treatment and care for at least two weeks.  (See May 1989 chronological record of medical care). The Veteran was put in a soft cast and had residuals to include reduced range of motion and reduced strength.

An October 2010 VA orthopedic surgery consult reflects the Veteran with increased weakness within his left hand.

A December 2010 VA examination reflects the Veteran's left hand with subjective complaints of pain, limited motion, deformity, locking, weakness, stiffness, numbness, and complaints of holding things in left hand and difficulty handwriting. The examination report reflects that during active service the Veteran sustained a crushing injury to his left hand with some soft tissue involvement which has healed. The examination report notes the Veteran's subjective complaints of numbness and tingling but noted that there appears to be no fixed nerve injury. Objective testing reflects the Veteran with a moderate impairment with decreased motor control. 

An August 2015 VA examination reflects the Veteran with complaints of left hand pain, difficulty writing, and difficulty opening jars. Upon objective testing, the report reflects the Veteran's left hand with moderate pain in palpation, fatigue, weakness, and with no muscle atrophy or ankylyosis. 

A July 2016 VA examination report reflects the Veteran's left hand with a non-penetrating muscle injury with decreased strength during flexion in his 4th and 5th fingers. Additional the report reflects the Veteran's left hand with consistent weakness. The report notes while the Veteran's left hand does have some decreased strength of the 4th and 5th fingers, there is no visible muscle loss upon examination. Lastly, upon muscle strength testing, the Veterans 4th and 5th fingers were found to be at less than normal strength.

Taking the evidence as a whole, to include the Veteran's subjective complaints, the Board finds that an initial rating of in excess of 10 percent for left hand muscle loss is not warranted. 

Here, while the Veteran's left hand disability is manifested by weakness and pain, the claims folder does not reflect that the disability is of moderately severe or severe in nature. Specifically, the objective medical evidence does not reflect the Veteran's injury is manifested by evidence of  a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection, inability to keep up with work requirements, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. While the examinations noted above reflect there is some functional loss, to include pain and some weakness, the evidence does not reflect the Veteran with an inability to keep up with work requirements. Thus, an increased rating in excess of 10 percent disabling is not warranted.

Left long finger condition

The Veteran's left long finger has been evaluated under DC 5229 which provides a rating for the limitation of the index and long finger.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5229, a noncompensable disability evaluation is assigned for limitation of motion of the index or long finger with a gap of less than one inch ( 2.5cm) between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by no more than 30 degrees. A 10 percent disability evaluation is assigned where there is limitation of motion of the index or long finger with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.

The December 2010 VA examination reflects no gap between long finger and proximal transverse crease of hand on maximal flexion of finger no limitation of motion of the left long finger. 

The August 2015 VA examination report does not reflect left long finger with extension limited by more than 30 degrees or a gap between the fingertip and the proximal transverse crease of the palm with the finger flexed.

Lastly, the July 2016 examination report does not reflect left long finger with extension limited by more than 30 degrees or a gap between the fingertip and the proximal transverse crease of the palm with the finger flexed.

As the evidence reflect that the Veteran's left long finger disability is not manifested by limitation of motion of the index or long finger with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees, a compensable rating is not warranted. 

Ring finger and little of left hand condition

The Veteran's left ring finger and left little finger has been evaluated under DC 5230 which provides a rating for the limitation of the ring and little finger.

Note (1) for the Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand states that for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand. The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads. Only joints in these positions are considered to be in favorable position. For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion. 38 C.F.R. § 4.71a (2015).

Note (2) states that when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level. Id. 

Note (5) states that if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations. Id.

Under Diagnostic Code 5230, a noncompensable evaluation is the maximum evaluation for any limitation of motion of the ring or little finger. See 38 C.F.R. § 4.71. As such, the Veteran is not entitled to a compensable rating for his left ring finger or left little finger conditions.

The Board as considered whether a compensable rating is available for the Veteran's long, ring, and little finger of the left hand. However, the medical evidence does not reflect that the Veteran's individual digits experience any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule. 

Moreover, the Veteran is not entitled to a compensable rating based on functional loss as the Veteran's noncompensable ratings are the maximum disability rating available based on symptomatology that includes limitation of motion. Therefore, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. See Johnston, 10 Vet. App. 80. The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59. However, under VA's Rating Schedule, no minimal compensable rating is listed for limitation of motion or ankylosis of the little finger or ring finger. See 38 C.F.R. § 4.71a, Diagnostic Code 5230. As such, application of 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

The Board acknowledges that the Veteran is currently in receipt of a noncompensable rating for two scars associated with his left hand disability. VA examinations reflects the Veteran with two scars located on the left hand.  The first is located on the left hand ring finger along vertical lines of the finger and the most proximal portion beginning mid phalanx of the interphalangeal bone and measures a 1.5cm x .3cm. with the other portion of the scar begins at the PIP joint at measures 2.3cm x .4cm. The scar was found to be non-tender with no skin breakdown. The Veteran's second scar is located on the left hand long finger thumb side and measures at .6cm x.3cm. This scar was found to be well healed with no skin breakdown and no adherence. (See December 2010, August 2015, July 2016 VA examination).

As the medical record does not reflect the Veteran's scars to be painful or unstable a compensable rating is not warranted him. 38 C.F.R. § 4.118 Diagnostic Code 7804.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's service- connected left hand disability are specifically contemplated within the diagnostic codes, to include the pain and weakness associated with the Veteran's injury. In short, the rating criteria reasonably describes the Veteran's service- connected left hand disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's left hand disabilities have met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his service- connected left hand disabilities. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an initial rating in excess of 10 percent for left hand muscle loss is denied.

Entitlement to a compensable initial rating for left long finger condition is denied.

Entitlement to a compensable initial rating for ring finger of left hand condition is denied.

Entitlement to a compensable initial rating for little finger of left hand condition is denied.


____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


